Case 0:20-cv-61297-RKA Document 37 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61297-CIV-ALTMAN/Hunt

  BYRON HALL, et al.,

         Plaintiffs,
  v.

  LVNV FUNDING, LLC, et al.,

        Defendants.
  _________________________________________/

                                               ORDER

         The Federal Rules provide that, when “actions before the court involve a common question

  of law or fact, the court may . . . consolidate the actions.” FED. R. CIV. P. 42(a). Accordingly, the

  Court hereby ORDERS AND ADJDUGES as follows:

         1. Case       Numbers     20-cv-61382-RKA        and    20-cv-61318-RKA         are   hereby

             CONSOLIDATED into Case No. 20-cv-61297-RKA.

         2. Case Numbers 20-cv-61382-RKA and 20-cv-61318-RKA shall be administratively

             CLOSED. All future filings shall be made under Hall v. LVNV Funding, LLC, Case

             No. 20-cv-61297-RKA.

         3. Any pending motions in Case Numbers 20-cv-61382-RKA and 20-cv-61318-RKA are

             DENIED AS MOOT.

         4. By October 2, 2020, the Plaintiffs shall file a single, combined complaint, which will

             govern this case.

         5. This Order is without prejudice to any party filing a future motion for separate trials

             under FED. R. CIV. P. 42(b).

         6. The Clerk shall docket this Order in the following cases:
Case 0:20-cv-61297-RKA Document 37 Entered on FLSD Docket 09/29/2020 Page 2 of 2



               a. Hall v. LVNV Funding, LLC, 20-cv-61297-RKA

               b. Titus v. Merrick Bank Corporation, 20-cv-61318-RKA

               c. Amodio v. Resurgent Capital Services L.P., 20-cv-61382-RKA

        DONE AND ORDERED in Fort Lauderdale, Florida this 28th day of September 2020.




                                                 _________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                             2
